Case 1:19-cv-24351-JLK Document 47 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                CASE NO. 1:19-cv-24351-JLK
 EUROCON, LLC,
         Plaintiff,
 v.
 EMPIRE INDEMNITY INSURANCE COMPANY,
       Defendant.
 ___________________________________/

      ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL APPRAISAL AND
         DENYING DEFENDANT’S MOTION TO ENFORCE SETTLEMENT

         THIS CAUSE is before the Court on the September 28, 2020 Report and Recommendation

 (DE 44) (“R&R”) of Magistrate Judge Jacqueline Becerra. The R&R recommends granting

 Plaintiff’s Motion to Compel Appraisal (DE 7) and denying Defendant’s Motion to Enforce

 Settlement (DE 22). The Court has also considered Defendant’s objections to the R&R (DE 45),

 filed October 12, 2020, and Plaintiff’s response to those objections (DE 46), filed October 26,

 2020.

         Upon consideration, the Court finds that Magistrate Judge Becerra’s well-reasoned R&R

 accurately states the law and facts of the case. Accordingly, it is ORDERED, ADJUDGED, AND

 DECREED that:

      1. Magistrate Judge Becerra’s September 28, 2020 Report and Recommendation (DE 44) be,

         and the same is, hereby AFFIRMED and ADOPTED as an Order of the Court;

      2. Plaintiff’s Motion to Compel Appraisal (DE 7) is hereby GRANTED;

      3. Defendant’s Motion to Enforce Settlement (DE 22) is hereby DENIED;

      4. This case is hereby STAYED pending completion of the appraisal;
Case 1:19-cv-24351-JLK Document 47 Entered on FLSD Docket 10/30/2020 Page 2 of 2




       5. The parties shall file a joint status report within sixty (60) days from the date of this Order

          addressing the status of the appraisal and shall further file joint status reports every thirty

          (30) days thereafter until the appraisal is concluded;

       6. This case is ADMINISTRATIVELY CLOSED, for statistical purposes only, without

          prejudice to reopen upon completion of the appraisal; and

       7. All other pending motions are DENIED as moot.

          DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building, in Miami, Florida this 29th day of October, 2020.



                                                          ________________________________

                                                         JAMES LAWRENCE KING
                                                         UNITED STATES DISTRICT JUDGE
 cc:      All counsel of record
          Magistrate Judge Jacqueline Becerra




                                                     2
